Citation Nr: 0015650	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  94-07 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Whether the current claim for service connection for an 
acquired psychiatric disorder is well-grounded.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.

(The issue of whether December 1981 or December 1983 
decisions of the Board of Veterans' Appeals (Board) 
determining that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder should be revised or 
reversed on the grounds of clear and unmistakable error (CUE) 
is the subject of a separate appellate decision).  


REPRESENTATION

Appellant represented by:	Preston T. Younkins, Attorney-
at-Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
May 1968.  A January 1990 Board decision was the last final 
disallowance of an application to reopen a claim seeking 
service connection for a psychiatric disorder.  

By a rating decision entered in August 1992, a Regional 
Office (RO) of the Department of Veterans Affairs (VA) also 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
psychiatric disorder.  Personal hearings were held at the RO 
in December 1992 and June 1994.  Transcripts of the hearings 
are of record.

The veteran timely appealed that adverse determination to the 
Board.  The Board issued a decision in September 1996 which 
also found that new and material evidence had not been 
submitted to reopen the service connection claim.  

The veteran subsequently appealed the Board's September 1996 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Thereafter, the Court issued an order in 
October 1998, pursuant to a joint motion for remand, vacating 
the Board's decision of September 1996.  

A hearing was held before the undersigned member of the Board 
in June 1999.  A transcript of the hearing is of record.

In view of Court precedent opinion issued subsequent to the 
September 1996 Board decision, the Board has seen fit to 
readdress this appeal as involving three separate issues.  
The third issue on the title page will be addressed in a 
remand following this decision.


FINDINGS OF FACT

1.  A January 1990 decision of the Board was the last final 
disallowance on the issue of entitlement to service 
connection for an acquired psychiatric disorder.

2.  Evidence submitted subsequent to the Board's January 1990 
decision is so significant by itself or in connection with 
other evidence previously submitted that it must be 
considered in order to fairly decide the claim.

3.  The appellant has submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for an acquired psychiatric 
disorder is plausible.


CONCLUSIONS OF LAW

1.  The January 1990 decision of the Board RO denying 
entitlement to service connection for an acquired psychiatric 
disorder is final.  38 U.S.C.A. § 7104 (West 1991).

2.  Evidence submitted since the Board's January 1990 
decision is new and material and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  The appellant has submitted a well-grounded claim for 
service connection for an acquired psychiatric disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim of Entitlement to Service Connection for an 
Acquired Psychiatric Disorder

Under applicable legal criteria, a decision of the Board is 
final.  38 U.S.C.A. § 7104 (West 1991).  However, a claim may 
be reopened if new and material evidence is submitted. 38 
U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim, on any basis, 
not only since the time that the claim was last disallowed on 
the merits.  Evans v. Brown, 9 Vet.App. 273 (1996).  The 
January 1990 Board decision was the last final disallowance 
of the claim.  Accordingly, the question now before the Board 
is whether new and material evidence, warranting a reopening 
of the appellant's claim, has been added to the record since 
the Board's denial.

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) held that the decision of the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(which overruled the legal test previously used to determine 
the "materiality" element of the new and material evidence 
test) now requires a three-step process for reopening claims.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999).  
Under the new Elkins test, the VA must first determine 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a); second, if new and material evidence 
has been presented, immediately upon reopening the VA must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well-grounded, the VA may then proceed to evaluate the merits 
of the claim but only after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(a) has been fulfilled.

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110 (West 
1991).

In addition, certain chronic diseases, including a psychosis, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Evidence which was added to the record subsequent to the 
Board's January 1990 decision included a letter, dated in 
July 1993, from the veteran's father, who is a physician.  It 
was his opinion that the veteran's experience in service 
resulted in a great deal of anxiety and depressive features 
and that the military had not recognized that the veteran 
required psychiatric help.  He indicated that the veteran had 
required emotional support subsequent to discharge.  It was 
his belief that the veteran's current and past psychiatric 
problems had resulted from service.  It should be noted that 
the Board deems statements and testimony provided by the 
veteran's physician-father to be medical evidence for the 
purpose of its deliberations in this case.

A January 1994 VA outpatient treatment record notes the 
examiner's opinion that, after an extensive review of the 
veteran's military and VA medical file, the veteran's 
"schizophrenia squarely and unequivocally dates from his 
military tour of duty."  An undated letter, which appears to 
be written by the same examiner, notes a similar opinion.

In a request for a medical opinion dated in July 1994, a VA 
Adjudication Officer asked that a VA medical center (VAMC) 
have psychiatrists review the file and if necessary, examine 
the veteran in order to determine whether the veteran's 
current psychiatric problems were related to his service.  
The motivation behind this July 1994 request appears to be 
that this officer was concerned that the examining 
psychiatrist in January 1994 did not, in fact, have access to 
the veteran's claims folder prior to rendering his opinion, 
and that the file was replete with contradictory statements 
with respect to the inception and etiology of the veteran's 
psychiatric problems.  Further, the Adjudication Officer 
noted that this matter was complicated by the fact that some 
of the doctors who had examined the veteran and offered 
opinions were friends with the veteran's father, who 
apparently was employed for many years as a doctor by VA.  


Pursuant to this request, a VA psychiatric examination was 
performed in August 1994, the report of which notes pertinent 
diagnoses of cyclothymia, rule out schizophrenia, and 
schizotypal personality disorder.  The examiner noted that 
the veteran denied episodes of clear psychosis, but pointed 
out that because of the possibility that he may have had 
psychotic episodes in the past, schizophrenia could not be 
completely ruled out.  The examiner further noted that the 
veteran's time in service exacerbated his "symptoms", and 
observed that there were signs and symptoms suggestive of a 
chronic illness prior to his entrance into service.  In its 
September 1996 decision, the Board observed that it was 
unclear as to what "symptoms" or what type of "chronic 
illness" the examiner was referring.

The same Adjudication Officer, in a letter dated in June 
1995, requested that the Director of Compensation and Pension 
Service conduct a review of the evidence and provide an 
opinion as to whether the decisions made in this case 
appeared to be correct.  The reason for this request was that 
the Adjudication Officer found the August 1994 VA examination 
report to be unclear as to whether a psychiatric disorder 
existed prior to service, during service, or was aggravated 
by service.

In a memorandum dated in July 1995, the Director of 
Compensation and Pension Service requested that the Associate 
Deputy Chief Medical Director (Clinical Programs) review the 
record and advise whether the veteran had a personality 
disorder, a psychosis, or both, and if a psychosis was 
present, when it was first manifested.  If it was determined 
that a psychiatric disorder preexisted service, an opinion as 
to whether it was aggravated beyond normal progression by 
service was requested.


In a September 1995 memorandum, the Director of the VA Mental 
Health and Behavioral Sciences Programs, after reviewing the 
entire record, indicated that the veteran had a lifelong 
personality disorder with intermittent psychosis, which was 
first documented in 1977 but is not present now.  Further, it 
is noted that the psychosis did not preexist service, but 
that a functional disability clearly existed prior to 
service.  The Director of the VA Mental Health and Behavioral 
Sciences Programs noted that the issue of diagnosis rested 
"on various interpretations of the veteran's maladaptive 
personality traits from childhood and early adulthood into a 
clear personality disorder...by the time [the veteran] was in 
the service, punctuated by an intermittent psychosis...first 
documented in [1977] and intermittently again at least up 
until 1988.

In sum, evidence added to the claims file since the Board's 
January 1990 decision is both new and material since it is 
neither cumulative nor redundant and since it bears directly 
and substantially upon the matter under consideration.  It is 
new since the medical statements referenced above were not 
previously of record.  In this regard, the Board has reviewed 
the evidence which was available when it entered its January 
1990 decision, and is aware that there were then of record 
certain medical statements which had earlier tended to link 
the veteran's psychiatric disorder to military service.  
However, the additional evidence submitted since January 1990 
is not merely cumulative as it provides detail not included 
in prior medical records.  Furthermore, the additional 
evidence is material since several physicians have provided 
medical opinion which tends to relate the veteran's current 
psychiatric disorder to military service.  Accordingly, the 
appellant's claim is reopened.  The Board must now consider 
whether the appellant's reopened claim is well-grounded.  

II.  Whether the Current Claim for Service Connection for an 
Acquired Psychiatric Disorder is Well-Grounded

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  In determining whether a claim is 
well-grounded, the Board is required to presume the 
truthfulness of evidence.  Robinette v. Brown, 8 Vet.App. 69 
(1995).  Here, there is medical evidence of a current 
acquired psychiatric disability, either some unspecified 
psychosis or a cyclothymic disorder; the veteran has provided 
lay evidence indicating service incurrence of a nervous 
condition; and statements from several physicians provide 
medical evidence of a nexus between inservice disease and 
current disability.  Caluza v. Brown, 7 Vet.App. 498 (1995).  
The evidence now of record renders the claim of service 
connection for a psychiatric disorder plausible.  
Accordingly, the Board finds that the appellant has submitted 
a well-grounded claim for service connection for an acquired 
psychiatric disorder.  


ORDER

1.  The claim of entitlement to service connection for an 
acquired psychiatric disorder is reopened and, to this 
extent, the appeal is granted.

2.  The claim of entitlement to service connection for an 
acquired psychiatric disorder is well-grounded and, to this 
extent, the appeal is granted.


REMAND

Medical evidence discussed above, which is favorable to the 
veteran' claim for service connection for an acquired 
psychiatric disorder, is presumed credible for the purpose of 
determining whether the claim should be reopened.  
Additionally, that evidence is presumed truthful for the 
purpose of determining whether a claim is well-grounded.  At 
the same time, however, there is no clear indication from the 
record that the medical evidence provided by the veteran's 
father in July 1993 or by a physician at a VA outpatient 
clinic in January 1994 was based upon a review of the 
veteran's claims folder.  Furthermore, despite claims folder 
review, there were diagnostic inconsistencies in the report 
provided by the VA psychiatrist who examined the veteran in 
August 1994.  

Significantly, the September 1995 memorandum opinion from the 
Director of the VA Mental Health and Behavioral Sciences 
Programs pointedly contradicts medical opinion favorable to 
the claim by suggesting that a psychosis, a disability for 
which service connection may be granted, was first documented 
almost 10 years after the veteran left service; also, that 
the veteran does not currently have a psychosis.  However, 
although the September 1995 memorandum opinion is based on a 
review of the entire record, the physician who prepared that 
opinion did not have the opportunity to personally examine 
the veteran.  In view of medical complexities presented by 
the evidence in this case, the Board believes that further 
medical opinion is required as to the etiology of any 
acquired psychiatric disorder now present, and that such an 
opinion must be supported by both claims folder review and by 
current mental status examination findings. 

In testimony before the Board in June 1999, the veteran 
indicated that he was in receipt of disability benefits from 
the Social Security Administration (SSA).  Additionally, his 
father noted that a Dr. Shoemaker had examined the veteran in 
connection with the veteran's application for SSA disability 
benefits.  Medical records in support of an award of SSA 
benefits are not associated with the claims folder.  
Moreover, while a June 1982 statement from Dr. Shoemaker is 
of record, that physician's clinical records are not 
associated with the claims folder.  A review of the record 
shows that Dr. Shoemaker is now deceased.

VA has a duty to assist the appellant in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records Littke v. Derwinski, 1 Vet. App. 90 (1990)  The duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the appellant 
that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  Furthermore, in Masors v. Derwinski, 2 Vet. 
App. 181 (1992) and Murincsak v. Derwinski, 2 Vet. App. 363 
(1992), the Court mandated that the VA must obtain an SSA 
decision granting disability benefits and the medical records 
upon which such a decision was based.

In view of the foregoing, the issue of entitlement to service 
connection for an acquired psychiatric disorder is REMANDED 
to the RO for the following actions:

1.  The veteran, thorough his attorney, 
should be requested to clearly identify 
non-VA medical sources which have 
provided treatment for his psychiatric 
disorder since service.  Names, addresses 
and dates of treatment should be 
specified, with particular reference to 
any extant clinical records from the late 
Robert J. Shoemaker, M.D.  The veteran 
should be asked to identify any physician 
who might have begun treating Dr. 
Shoemaker's former patients and might now 
be in custody of Dr. Shoemaker's records.  
After obtaining a consent to the release 
of medical records from the veteran, the 
RO should request copies of the medical 
records from all identified sources which 
are not already in the claims folder.  
All medical records obtained should be 
added to the claims folder.

2.  The RO should obtain a copy of a 
decision of the SSA awarding the veteran 
disability benefits and copies of all 
medical records upon which that decision 
was based.  Once obtained, the records 
should be associated with the claims 
folder.

3.  After the development requested above 
has been completed, the RO should 
schedule the veteran for a VA examination 
by a board of two psychiatrists.  The 
examiners must review the entire claims 
folder, including a copy of this remand, 
prior to the examination, and each 
examiner should indicate in the report of 
examination that a review of the claims 
folder was accomplished.  The purpose of 
the examination is to determine the 
correct diagnosis of any chronic acquired 
psychiatric disorder which may now be 
present and to obtain opinion about its 
etiology.  All clinical findings should 
be reported in detail.  Thereafter, the 
examiners, acting in the capacity of a 
board of two psychiatrists, should 
provide a conclusive response to the 
following questions:  a)  Does the 
veteran currently have a chronic acquired 
psychiatric disorder (a neurosis or 
psychosis as distinguished from a 
personality disorder) and, if so, what is 
the correct diagnosis of that chronic 
acquired psychiatric disorder;  b)  If 
the veteran currently has a chronic 
acquired psychiatric disorder as 
distinguished from a personality 
disorder, did such chronic acquired 
psychiatric disorder clearly and 
unmistakably preexist service;  c)  If 
the answer to question (b) is in the 
affirmative, and only in that event, did 
the preservice chronic acquired 
psychiatric disorder increase in severity 
during service;  (d)  If the answer to 
question (a) is in the affirmative, but 
the answer to question (b) is in the 
negative, did the current chronic 
acquired psychiatric disorder develop 
during service;  (e)  Does the evidence 
of record reveal that a psychosis 
initially became manifested in the first 
postsevice year.

When the development requested above has been completed, the 
case should be further reviewed by the RO.  If the benefit 
sought on appeal is not granted, the appellant and his 
representative should be furnished a supplemental statement 
of the case and afforded a reasonable time to reply thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this remand is to obtain clarifying information.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



